COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-16-00021-CR


CEDRIC DEAN POPE                                               APPELLANT

                                     V.

THE STATE OF TEXAS                                                  STATE


                                  ----------

         FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY
                     TRIAL COURT NO. 40590-C

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Pro se appellant Cedric Dean Pope attempts to appeal from the trial

court’s anticipated judgment “regarding his Motion for New Trial—Newly

Discovered Evidence/Actual Innocence.” Pope was convicted in 2004 of felony

deadly conduct, and this court affirmed the conviction in 2005. See Pope v.




     1
      See Tex. R. App. P. 47.4.
State, No. 02-04-00085-CR, 2005 WL 3556678, at *1 (Tex. App.—Fort Worth

Dec. 29, 2005, no pet.) (mem. op., not designated for publication).

       On January 22, 2016, this court sent Pope a letter, informing him of our

concern that we lacked jurisdiction over the appeal because the trial court had

not entered any appealable orders regarding his motion and because we

generally have jurisdiction to consider an appeal in a criminal case only from a

judgment of conviction. See Tex. R. App. P. 26.2(a)(1); McKown v. State, 915
S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.); see also Tex. Code

Crim. Proc. Ann. art. 11.07, §§ 1, 3, 5 (West 2015) (setting out post-conviction

habeas procedure). We informed Pope that unless he or any party desiring to

continue the appeal filed a response showing grounds for continuing the appeal

by February 1, 2016, we would dismiss the appeal for want of jurisdiction.

       Pope filed a response, but it does not show grounds for continuing the

appeal—to the contrary, Pope agrees that the trial court has not ruled on his

motion but that he anticipates an unsuccessful appealable judgment.             Cf.

McKown, 915 S.W.2d at 161 (stating that the court generally only has jurisdiction

to consider an appeal by a criminal defendant when there has been a judgment

of conviction and lacks jurisdiction to review interlocutory orders unless

jurisdiction has been expressly granted to the court by law).         Therefore, we

dismiss the appeal for want of jurisdiction. See id.; see also Tex. R. App. P.

43.2(f).




                                        2
                                        /s/ Bonnie Sudderth
                                        BONNIE SUDDERTH
                                        JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 25, 2016




                                3